Title: From George Washington to Alexander Hamilton, 2 May 1783
From: Washington, George
To: Hamilton, Alexander


                  
                     Sir
                     Newburgh 2d May 1783.
                  
                  A necessary absence from Camp and several unavoidable interruptions have been the occasion of, and must be my apology for with holding the inclosed thoughts on a peace establishment so long.
                  If they will afford any assistance, or contain anything satisfactory, I shall think my time and labour well spent.  I have the honour to be Sir Your Most Obt servt
                  
                     G. Washington
                  
               